Citation Nr: 0433608	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for herniated discs at T7-
T8, L3-L4, and L5-S1, and traumatic arthritis of the lower 
lumbar spine.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Baltimore, Maryland.  In January 2001 the veteran 
appeared at a hearing held in Washington, DC, before a 
Veterans Law Judge who is no longer employed at the Board.  
In April 2001 the Board remanded the claims of service 
connection for a back disorder and an increased rating for a 
left forearm disorder for further development.  In 2003 the 
veteran withdrew the issue of an increased rating for a left 
forearm disorder.  In October 2004 the veteran and his spouse 
presented oral testimony at a hearing held in Washington, DC 
before the undersigned Veterans Law Judge.


FINDING OF FACT

The evidence shows that the veteran injured his back in a 
motorcycle accident in August 1978 during active service and 
that herniated discs at T7-T8, L3-L4, and L5-S1, and 
traumatic arthritis of the lower lumbar spine are related to 
that injury.


CONCLUSION OF LAW

An injury to the back, resulting in herniated discs at T7-T8, 
L3-L4, and L5-S1, and traumatic arthritis of the lower lumbar 
spine, was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Factual Background

Service medical records reflect that the veteran was in a 
motorcycle accident in August 1978.  He sustained a fracture 
of the left radius and ulna.  Subsequent service medical 
records, including three medical boards, do not show any 
complaints or findings of a back disorder. 

In February 1986 the veteran was hospitalized for back pain.  
He reported that while working he heard a snap in his back 
and then had severe back pain.  The admission impression was 
severe back pain, etiology unknown, and rule out herniated 
disc disease versus acute back strain.  X-rays of the lumbar 
spine showed that vertebral bodies were normal in stature and 
alignment.  The interspaces were well maintained.  There was 
a small Schmorl's node involving the inferior margin of the 
first lumbar vertebra, and no other abnormalities were noted.  
The dorsal spine X-rays showed anterior wedging of the lower 
dorsal vertebral bodies, but the changes appeared long-
standing.  Similar but less obvious changes in the mid-dorsal 
spine and irregularity of the inferior end plates of several 
of the mid-dorsal vertebral bodies, having the appearance of 
long-standing change, were noted.  The findings may have 
reflected previous Scheuermann's disease in the veteran's 
adolescence.  The final diagnosis was back pain secondary to 
acute lumbar strain.

Lumbosacral spine X-rays taken in July 1995 revealed mild 
degenerative changes with mild narrowing of the L3-L4 
interspace.  A magnetic resonating imaging (MRI) scan of the 
lumbar spine revealed a small transverse herniations of the 
nucleus pulposus at L3-L4 and L5-S1 with no major mass 
effect.

In October 1997 a private rheumatologist treated the veteran.  
The report of treatment reflects that the veteran had a long 
history of low back pain that started one day when he was 
just standing and bent forward at work, and that this pain 
began approximately one to two years after some relatively 
severe trauma involving a motorcycle accident, which resulted 
in a left forearm fracture.  The assessment was inflammatory 
bilaterally symmetrical polyarthritis, including the 
arthritis of the hips.  X-rays of the lumbosacral spine 
revealed L3-L4 disc space narrowing with associated 
degenerative change, L5-S1 disc space narrowing, and no other 
abnormalities.  A MRI scan of the thoracic spine taken in 
November 1997 revealed a small midline herniation of the 
nucleus pulposus at T7-T8 with no significant mass effect.  A 
MRI scan of the lumbar spine taken in November 1997 showed a 
small transverse herniations of the nucleus pulposus at L3-L4 
and L5-S1 with no major mass effect.

In a statement submitted in January 1998, a private doctor 
noted at the time of the in-service motorcycle accident in 
1978 and proceeding since that time, the veteran had suffered 
back pain, which had become progressively worse.  The doctor 
reported that X-rays and MRI scans demonstrated disc 
herniation at multiple levels of the spine.  The doctor 
diagnosed herniated nucleus pulposus of L3-L4, herniated 
nucleus pulposus of L5-S1, and herniation of the nucleus 
pulposus of T7-T8.  The doctor opined that the above-
mentioned disc disease was the result of the trauma the 
veteran sustained in the motorcycle accident in 1978.

The veteran underwent a VA examination in June 1998.  The 
diagnosis was degenerative disc disease of L2-L3, L3-L4, and 
L5-S1 by MRI scans.  The examiner noted that there was no 
conclusive compelling evidence to establish any temporal 
relationship between the back problem and the motorcycle 
accident in August 1978.  The examiner indicated that the 
best evidence of any relationship was that the veteran was 
first treated six or seven years ago for the back problem.  
The examiner reported that there was no evidence of 
continuity of care of his alleged back problem from the date 
of the motorcycle accident to his first treatment six or 
seven years ago.  The examiner stated the MRI findings of the 
multilevel degenerative disc disease was most consistent with 
age-related phenomenon without any neurological symptoms.  
The examiner opined that based on the dearth of medical 
evidence and the absence of a convincing temporal 
relationship between the veteran's initial left forearm 
injury and the back problem, the current back problem did not 
begin in - and was not aggravated by - service.

In May 1999 statement, a private doctor indicated that the 
veteran apparently sustained multiple injuries in the in-
service motorcycle accident, including a back injury.  The 
doctor reported that the herniations at T7-T8, L3-L4, and L5-
S1 were compatible with the trauma he received in the 
motorcycle accident.  The doctor opined that the thoracic and 
lumbosacral disc herniations were the result of the trauma 
from the motorcycle accident.

At the January 2001 hearing, the veteran testified that he 
had muscle spasms approximately every other week during 
service after the motorcycle accident and that he continued 
to have muscle spasms after discharge from service.  

The veteran was afforded a VA examination in October 2001.  
X-rays of the lumbar spine revealed mild degenerative 
arthritis of the lower lumbar spine.  The relevant diagnosis 
was degenerative arthritis of the lumbar spine with 
limitation of motion.  The examiner indicated that a review 
of the service medical records and the claims file showed no 
evidence of a back injury during the motorcycle accident in 
1978 or in subsequent examinations.  The examiner noted that 
a private medical record showed that a long history of back 
pain that started one day after bending forward.  The 
examiner opined that the current back problem was not related 
to the injury in 1978.

In an October 2004 statement, a VA doctor who had previously 
prepared statements on the veteran's behalf while in private 
practice noted that he had treated the veteran since 1991.  
The doctor indicated that the veteran reported that he was 
treated for back injuries during his hospitalization for the 
accident and that he gave a credible history of back pain 
since that time.  The doctor reported that the veteran's back 
problems were a herniated nucleus pulposus at L3-L4, a 
herniated nucleus pulposus at L5-S1, a herniation of the 
nucleus pulposus at T7-T8, and secondary osteoarthritis 
(degenerative arthritis).  The doctor opined that the above-
mentioned medical condition were as likely as not the result 
of the high-speed motorcycle accident.  

The doctor based his opinion on the following: (1) based on 
13 years of knowing the veteran as a patient, he was a 
credible person; (2) during the 13-year time period, he had 
consistently given a history of back pain that he indicated 
began after the motorcycle accident; (3) there was no other 
significant history of musculoskeletal trauma; (4) his back 
symptoms, radiological findings, and physical examinations 
were consistent with injuries suffered in the severe 
motorcycle accident in 1978; (5) the degenerative arthritic 
changes seen on the X-rays of his spine were consistent with 
secondary arthritis due to trauma to the spine 26 years ago; 
and (6) from a medical standpoint, it was difficult to 
believe that the veteran would not have received trauma to 
his spine after being thrown from a motorcycle traveling at a 
high speed, especially in an accident that killed the driver 
and left the veteran with multiple fractures, multiple 
contusions, internal injuries, and closed head trauma.

At the October 2004 hearing, the veteran testified that he 
complained about his back when he was treated for the 
motorcycle injury and that his left arm was primarily 
treated.  He stated that he had had back pain continuously 
since that accident and that it had gotten worse.  The 
veteran's spouse added that since they got married in 
December 1979 he had had complaints of back pain, including 
problems with spasms three to four times a year right after 
their marriage began.  The veteran indicated that during the 
accident, he rolled and tumbled for 150 to 200 yards and 
sustained bruises on his entire body.  

2.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  38 C.F.R. 
§ 3.303(b) requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

3.  Analysis

Service medical records do not reflect that the veteran had a 
back injury during the motorcycle accident, that he reported 
back symptomatology, or that he had a back disorder in 
service.  Also, two VA doctors opined that the veteran's 
current back disorder is not related to the in-service 
motorcycle accident.  On the other hand, the veteran's 
treating doctor has related the current back disorder to that 
accident.  The veteran has alleged continuity of 
symptomatology.  While the first post-service treatment for 
back symptomatology was in February 1986, almost five years 
after separation from active service, 38 C.F.R. § 3.303(b) 
does not require continuity of treatment.  Wilson, 2 Vet. 
App. at 19.  The undersigned Veterans Law Judge finds that 
the veteran presented credible testimony about continuity of 
his symptomatology, which he is competent to report.  Layno, 
6 Vet. App. at 470.  The Board places greater weight on the 
statement of the veteran's treating doctor and his own 
testimony than on the lack of complaints, treatment, or 
findings of back symptomatology in the service medical 
records and the opinions of the two VA doctors.  Accordingly, 
service connection for a back disorder, diagnosed as 
herniated discs at T7-T8, L3-L4, and L5-S1, and degenerative 
arthritis of the lower lumbar spine, is warranted.

4.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Service connection for herniated discs at T7-T8, L3-L4, and 
L5-S1, and traumatic arthritis of the lower lumbar spine is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



